Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 1 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 2 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 3 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 4 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 5 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 6 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 7 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 8 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document     Page 9 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document    Page 10 of 11
Case 1:13-bk-15929-MB   Doc 2668 Filed 10/02/18 Entered 10/02/18 15:34:07   Desc
                         Main Document    Page 11 of 11
